
	

114 S529 IS: Combating Human Trafficking Act of 2015
U.S. Senate
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 529
		IN THE SENATE OF THE UNITED STATES
		
			February 12, 2015
			Mr. Grassley (for himself and Mr. Kirk) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To improve the services
			 available to runaway and homeless youth who are victims of trafficking, to
			 improve the response to victims of child sex trafficking, to direct the
			 Interagency Task Force to Monitor and Combat Trafficking to identify
			 strategies to
			 prevent children from becoming victims of trafficking and review
			 trafficking prevention efforts, to protect and assist in the recovery of
			 victims of trafficking, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Combating Human Trafficking Act of 2015. IEnhancing Services for Runaway and Homeless Victims of Youth Trafficking 101.Short titleThis title may be cited as the Enhancing Services for Runaway and Homeless Victims of Youth Trafficking Act of 2015.
 102.Amendments to the Runaway and Homeless Youth ActThe Runaway and Homeless Youth Act (42 U.S.C. 5701 et seq.) is amended— (1)in section 343(b)(5) (42 U.S.C. 5714–23(b)(5))—
 (A)in subparagraph (A) by inserting , severe forms of trafficking in persons (as defined in section 103(9) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(9))), and sex trafficking (as defined in section 103(10) of such Act (22 U.S.C. 7102(10))) before the semicolon at the end;
 (B)in subparagraph (B) by inserting , severe forms of trafficking in persons (as defined in section 103(9) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(9))), or sex trafficking (as defined in section 103(10) of such Act (22 U.S.C. 7102(10))) after assault; and
 (C)in subparagraph (C) by inserting , including such youth who are victims of trafficking (as defined in section 103(15) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(15))) before the semicolon at the end; and
 (2)in section 351(a) (42 U.S.C. 5714–41(a)) by striking or sexual exploitation and inserting sexual exploitation, severe forms of trafficking in persons (as defined in section 103(9) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(9))), or sex trafficking (as defined in section 103(10) of such Act (22 U.S.C. 7102(10))).
				IIImproving the Response to Victims of Child Sex Trafficking
 201.Response to victims of child sex traffickingSection 404(b)(1)(P)(iii) of the Missing Children’s Assistance Act (42 U.S.C. 5773(b)(1)(P)(iii)) is amended by striking child prostitution and inserting child sex trafficking, including child prostitution. IIIInteragency Task Force to Monitor and Combat Trafficking 301.Short titleThis title may be cited as the Human Trafficking Prevention, Intervention, and Recovery Act of 2015.
 302.Victim of trafficking definedIn this title, the term victim of trafficking has the meaning given such term in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102). 303.Interagency task force report on child trafficking primary prevention (a)ReviewThe Interagency Task Force to Monitor and Combat Trafficking, established under section 105 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7103), shall conduct a review that, with regard to trafficking in persons in the United States—
 (1)in consultation with nongovernmental organizations that the Task Force determines appropriate, surveys and catalogs the activities of the Federal Government and State governments—
 (A)to deter individuals from committing trafficking offenses; and (B)to prevent children from becoming victims of trafficking;
 (2)surveys academic literature on— (A)deterring individuals from committing trafficking offenses;
 (B)preventing children from becoming victims of trafficking; (C)the commercial sexual exploitation of children; and
 (D)other similar topics that the Task Force determines to be appropriate;
 (3)identifies best practices and effective strategies— (A)to deter individuals from committing trafficking offenses; and
 (B)to prevent children from becoming victims of trafficking; and (4)identifies current gaps in research and data that would be helpful in formulating effective strategies—
 (A)to deter individuals from committing trafficking offenses; and (B)to prevent children from becoming victims of trafficking.
 (b)ReportNot later than 1 year after the date of the enactment of this Act, the Interagency Task Force to Monitor and Combat Trafficking shall provide to Congress, and make publicly available in electronic format, a report on the review conducted pursuant to subparagraph (a).
 304.GAO Report on interventionOn the date that is 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall submit a report to Congress that includes information on—
 (1)the efforts of Federal and select State law enforcement agencies to combat human trafficking in the United States; and
 (2)each Federal grant program, a purpose of which is to combat human trafficking or assist victims of trafficking, as specified in an authorizing statute or in a guidance document issued by the agency carrying out the grant program.
 305.Provision of housing permitted to protect and assist in the recovery of victims of traffickingSection 107(b)(2)(A) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7105(b)(2)(A)) is amended by inserting , including programs that provide housing to victims of trafficking before the period at the end.  